PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
SEMIK, JARED 
Application No. 16/783,927
Filed:  February 06, 2020
Attorney Docket No.  057264-1195267 
:
:
:                        ON PETITION
:
:



 
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 19, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely pay the issue fee on or before August 11, 2021, as noted in the Notice of Allowance mailed May 11, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The instant petition lacks item(s) (1).

Regarding requirement (1), the application became abandoned for failure to timely pay the issue fee.  In an application or patent, abandoned or lapsed for failure to pay the issue fee or any portion thereof, the required reply must be the payment of the issue fee or any outstanding balance thereof.  See MPEP 711.03(c)(II)(A)(2).  No authorization was provided to charge the issue fee. This petition cannot be granted until the $1,200.00 issue fee is received and a Petition to Withdraw from Issue under 37 CFR 1.313(c)(2).

Petitioner should note that if the application is again allowed, the previously paid issue fee can be reapplied toward the fees due at that time.  See MPEP 1306.  Petitioner is cautioned that once the new Notice of Allowance and Issue Fee Due is mailed, petitioner must respond to the Notice of Allowance and Issue Fee by filing Part B of the Issue Fee Transmittal form which will be considered by the Office as a request to reapply the previously paid issue fee.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)